Citation Nr: 1639558	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-27 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for a left shoulder disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a right shoulder disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for carpal tunnel syndrome of the right wrist, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for migraine headaches, currently rated as 10 percent disabling prior to September 24, 2011, and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ). The VLJ who conducted the hearing has since left the Board.  In July 2014, the Veteran was notified of this fact and given the opportunity to request another Board hearing.  However, that same month, the Veteran responded that he did not want another hearing.

In a January 2014 decision, the Board denied the issue of entitlement to an increased rating for carpal tunnel syndrome of the right wrist, and remanded the remaining issues currently on appeal.  Thereafter, the Veteran appealed the decision denying an increased rating for carpal tunnel syndrome to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Joint Motion for Remand (JMR), the Court vacated the Board decision and remanded the claim.  The Board remanded the matter in January 2015 for further development.  In August 2015, the Board remanded all claims on appeal for further development.  The Board notes that in November 2015, the supplemental statement of the case added the issue of "entitlement to an extrashedular rating."  Because the Board will consider that issue with regard to all increased rating claims on appeal, the issues on appeal are as stated on the title page.


FINDINGS OF FACT

1.  The Veteran's right shoulder disability is manifested by pain of the shoulder joint on use.  Range of motion of the arm was higher than shoulder level. 

2.  The Veteran's left shoulder disability is manifested by pain of the shoulder joint on use.  Range of motion of the arm was higher than shoulder level.

3.  The Veteran's carpal tunnel syndrome of the right wrist is manifested by complaints of numbness and mild incomplete paralysis of the median nerve, but does not result in moderate incomplete paralysis of the median nerve.

4.  Throughout the pendency of the appeal, the Veteran's headaches have been manifested by prostrating attacks occurring on an average of once a month, but does not result in very frequent and completely prostrating and prolonged attacks producing severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.71a, Diagnostic Codes (DCs) 5201, 5203 (2015).

2.  The criteria for a rating in excess of 10 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.71a, DCs 5201, 5203 (2015).

3.  The criteria for a rating in excess of 10 percent for carpal tunnel syndrome of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, DC 8515 (2015).

4.  Prior to September 24, 2011, the criteria for an increased 30 percent rating for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8100 (2015).

5.  Since September 24, 2011, the criteria for a rating in excess of 30 percent rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When  rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right & Left Shoulder Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the shoulders are each considered a major joint.  38 C.F.R. § 4.45. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis). Diagnostic Code 5010 (traumatic arthritis) direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

The Veteran's right and left shoulder disabilities have been rated under Diagnostic Code 5203, which pertains to impairment of the scapula.  Diagnostic Code 5201, which pertains to limitation of motion of the arm, is also applicable.  The rating criteria provide different ratings for the minor arm and the major arm.  The Veteran has indicated (in various treatment records and on VA examination) that he is right-handed; therefore, the Board will apply the ratings and criteria for the major arm.  38 C.F.R. § 4.69. 

Under Diagnostic Code 5201, for the major arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level.  A 30 percent rating is warranted for limitation midway between the side and shoulder level.  A maximum 40 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  Forward flexion and abduction to 90 degrees amounts to shoulder level.

Turning to the evidence of record, on January 2011 VA examination, the Veteran reported pain and weakness of the shoulders, with flare-ups that were severe occurring weekly and lasting for hours at a time.  He reported pain at the tops of his shoulders with muscle tightness.  Range of motion of the shoulders showed forward flexion from 0-180 degrees, abduction from 0-150 degrees, and internal and external rotation from 0-90 degrees.  There was no additional limitation of motion on repetitive testing.

On September 2012 VA examination, the Veteran reported progressive worsening of shoulder pain.  There would be a sharp increase of pain if he used his arms above his head or had to push/pull against resistance.  He would take Naproxen and rest until the pain would gradually return to baseline.  Range of motion testing of the shoulder showed flexion and abduction above shoulder level, with pain beginning at shoulder level on the right side and at about 80 degrees on the left side.  There was no additional limitation of motion on repetitive testing.  There was functional loss by way of less movement than normal, excess fatigability, and pain on movement.  There was normal muscle strength.  There was positive Empty-can test, bilaterally.  There was evidence of mechanical symptoms such as clicking and catching.  There was no dislocation of the joint.  There was no other impairment of the clavicle or scapula.

In July 2012, the Veteran's private physician completed a Disability Benefits Questionnaire (DBQ).  Range of motion testing showed flexion and abduction above shoulder level, with pain beginning at ranges above shoulder level.  There was functional loss by way of less movement than normal, weakened movement, and excess fatigability, and pain on movement.  There was pain on palpation/tenderness of the shoulder joints.  Strength was normal on shoulder abduction and 4/5 on forward flexion.  Impingement testing, Empty-can testing, and external rotation testing were positive bilaterally, indicating tendinopathy or tear.

The record reflects that the Veteran had left shoulder surgery, rotator tear repair, in September 2013, at which time the VA awarded him a temporary total rating based upon convalescence following surgery.  Following surgery, he was noted to have full range of motion of the left shoulder.

On September 2014 and October 2015 VA examinations, the Veteran reported decreased range of motion and flare-ups with overhead activity.  Range of motion testing showed flexion and abduction above shoulder level, and external rotation and internal rotation to almost full or full.  There was pain on motion, but no additional limitation of motion on repetitive testing.  There was localized tenderness or pain on palpation at the anterior joint.  Muscle strength testing was normal, bilaterally.  There was similar impingement findings as on previous examinations.  There was no indication of joint instability or disability of the clavicle or scapula.  X-ray examination showed normal shoulders.

In this case, the Board finds that a rating higher than 10 percent is not warranted for either the right or left shoulder disability.  There is no indication of nonunion of the clavicle or scapula to include dislocation, malunion or other impairment of the humerus to include dislocation, limitation of motion of the arm to shoulder level or ankylosis of the shoulder joint.  While the Veteran did experience pain at 80 degrees, or just below shoulder level, or at shoulder level, he was able to flex and abduct the shoulder to above shoulder level consistently throughout the appeal period, as demonstrated in 2011, 2012, 2013, 2014, and 2015.  Also, there is no indication of arthritis of both shoulders that would result in incapacitating exacerbations.

The Board has determined that the Veteran is not entitled to higher ratings for the musculoskeletal claims decided above.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.4 and DeLuca v. Brown, 8 Vet. App. 202   (1995).  In that regard, the Board has considered the Veteran's complaints of pain, stiffness, limitation of motion, and other reported symptoms related to his shoulder disabilities, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claims of entitlement to increased ratings.  Specifically, there is no indication, even on repetitive testing, that the next higher ratings would be available to the Veteran under the applicable criteria.

Carpal Tunnel Syndrome

At the May 2013 Board hearing, the Veteran testified that his service-connected carpal tunnel syndrome of the right wrist is worse than the current evaluation contemplates.  He explained that he has problems with writing, typing, driving, and anything that involves gripping something.  He further added that over the last few years, he has noticed a decrease in strength involving his right wrist.

The Veteran's service-connected carpal tunnel syndrome of the right wrist is rated as 10 percent disabling, under 38 C.F.R. § 4.124a , DC 8515.  Pursuant to Diagnostic Code 8515, incomplete paralysis of the median nerve affecting the major extremity that is mild, moderate, and severe warrants ratings of 10, 30, and 50 percent, respectively.  Incomplete paralysis of the median nerve affecting the minor extremity that is mild, moderate, and severe warrants ratings of 10, 20, and 40 percent, respectively.  A 70 percent rating is warranted for complete paralysis of the median nerve of the major extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

The record reflects that the Veteran is right-handed.  As such, his carpal tunnel syndrome of the right wrist affects his major extremity.  38 C.F.R. § 4.69. 

In January 2011, the Veteran underwent a VA examination for his service-connected carpal tunnel syndrome of the right wrist.  He reported numbness of his right hand while driving.  He admitted to treating his carpal tunnel syndrome with the use of wearing a splint and taking non-steroidal anti-inflammatory medications (NSAIDs).  Physical examination of the hands revealed no motor impairment, including muscle strength and affected nerve.  There was no muscle atrophy, gait abnormality, imbalance, tremor, fasciculations, or any joints affected by a nerve disorder.  Tinel' s sign was negative as well as bilateral De Quervain's.  There was also no increased numbness or tingling with Phalen' s testing.  Motor examination testing of the right wrist revealed active flexion movement against full resistance and active extension movement against full resistance.  The Veteran was diagnosed with carpal tunnel syndrome of the right wrist. 

In November 2011, the Veteran was afforded a second VA examination for his service-connected carpal tunnel syndrome of the right wrist.  He complained of numbness in the second and third digits of the right hand and admitted to using a splint and taking NSAIDS for relief.  Physical examination testing revealed normal muscle strength for the right wrist in terms of flexion and active movement against some resistance for the right wrist in terms of extension.  Electromyograph (EMG) testing reflected bilateral motor conduction and F-wave latency studies of the median and ulnar nerves to be within normal limits.  The bilateral palmar (mixed nerves) conduction studies of the median and ulnar nerves showed prolonged right median nerve peak latency with slow conduction velocity across the wrist segment, and the bilateral radial (sensory) nerve conduction studies were within normal limits.  It was noted that the electrophysiological studies of the upper extremities are consistent with right carpal tunnel syndrome involving mainly the sensory fibers.  The VA examiner diagnosed the Veteran with carpal tunnel syndrome of the right wrist. 

In July 2012, the Veteran submitted a Disability Benefits Questionnaire completed by his private physician.  Physical examination showed flexion of the wrist limited to 65 degrees out of 80 degrees, with normal extension.  There was no additional functional limitation of the wrist.  There was no tenderness or pain on palpation of the wrist.  Muscle strength testing was normal.  The Veteran's disability caused wrist and hand pain, as well as numbness and weakness during flare-ups.

On March 2014 VA examination, the Veteran reported experiencing pain in his wrist and numbness in his hand.  He wore splints at bedtime and took an antiinflammatory.  Physical examination showed normal range of motion of the right wrist.  There was normal muscle strength testing.  His wrist impacted his work in that his right hand would go numb when he used the mouse and he would occasionally have to stop to let his hand relax.

On February 2015 VA examination, the Veteran reported that an increased, repetitive activity caused a flare up of his carpal tunnel syndrome.  He took Naproxen and Advil for the pain and used braces on his hand.  He reported moderate intermittent pain, paresthesias, and numbness in the right wrist.  Physical examination showed normal muscle strength.  Reflex examination was normal.  Sensory examination of the shoulder area, forearm, and hand/fingers was normal.  There were no trophic changes.  There was evidence of mild incomplete paralysis of the median nerve.  A 2011 EMG had shown carpal tunnel syndrome of the right upper extremity.

On October 2015 VA examination, an April 2012 EMG was reviewed and was negative.  The Veteran reported additional symptoms such as handwriting with a pen or typing as causing his hand to cramp.  Physical examination showed restricted range of motion on palmar flexion.  Muscle strength testing was normal.  After reviewing the evidence, the examiner concluded that the medical testing was negative for a diagnosis of carpal tunnel syndrome despite the Veteran's reported symptoms.

Comparing the neurologic manifestations to the above rating criteria, the Veteran's service-connected carpal tunnel syndrome of the right wrist does not appear to be more than mild in nature, especially in light of the consistent results demonstrating normal muscle strength and reflexes of the right wrist.  In 2015, it was specifically found that the Veteran suffered, at the most, from mild incomplete paralysis of the right wrist.  Later in 2015, it was determined that EMG testing and other medical testing was negative for actual carpal tunnel syndrome.  While the Veteran has reported a multitude of symptoms related to his right wrist, consistent physical examination has been negative for objective evidence of a moderate disability of the median nerve.  The medical evidence questions the Veteran's credibility as to the severity of his right wrist carpal tunnel syndrome.  Thus, although the Board is sympathetic to the Veteran's claim, under the rating criteria, an evaluation in excess of 10 percent for the disability is not warranted. 

The Board has also considered whether a rating in excess of 10 percent is warranted under any other diagnostic codes.  However, the Board is unable to find any other Diagnostic Code (to include Diagnostic Codes 8516, 8616, and 8717 (for ulnar nerve impairment) which would authorize an evaluation in excess of 10 percent for subjective symptoms of pain, numbness, and/or tingling, in the right wrist, in the absence of a finding of additional symptoms of neurologic impairment.  Accordingly, the preponderance of the evidence is against an evaluation in excess of 10 percent disabling for the Veteran's service-connected carpal tunnel syndrome of the right wrist under Diagnostic Code 8515. 

The Board notes that the Veteran is competent to observe pain and other symptoms, and his statements are credible.  The Veteran's assertions as to a higher evaluation is outweighed by the objective medical evidence discussed above which does not show that he satisfies the criteria for the next-higher 30 percent disability evaluation for his service-connected carpal tunnel syndrome of the right wrist.  The Veteran is not competent to identify a specific level of disability of the disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's carpel tunnel syndrome of the right wrist has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings directly address the criteria under which the disability is evaluated. 

Headaches

Under 38 C.F.R. § 4.124a , Diagnostic Code 8100, migraines with characteristic prostrating attacks averaging one episode in 2 months over the last several months warrant the assignment of a 10 percent evaluation.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation is warranted for migraines with very frequent and completely prostrating and prolonged attacks that produce severe economic inadaptability.  The rating criteria do not define "prostrating," nor has the Court.  See, e.g., Fenderson, 12 Vet. App. at 126-27 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).

Turning to the evidence of record, on January 2011 VA examination, the Veteran reported frequent headaches, about three per week, lasting fifteen to twenty minutes.  The headaches began in the frontal area and left orbital area.  He had associated light and sound sensitivities.  Less than half of the attacks were prostrating.  He worked as a physical security officer.  

An April 2012 DBQ completed by the Veteran's private physician reflects that the Veteran experienced constant, intermittent head pain, nausea, vomiting, and sensitivity to light and sound due to his headaches.  His headaches lasted for more than two days at a time.  He suffered from prostrating attacks more frequently than once per month.  It was noted that he would on occasion miss work or leave early due to headaches.

On September 2012 VA examination, the Veteran reported experiencing headaches two to three times per week.  His headaches were moderate and he could continue to work.  He would treat his headaches with Sumatriptan.  About once every three months, he would experience severe headaches that prevented him from working.  He reported missing about five days of work in the previous year and leaving early from work three times due to headaches.

On March 2014 VA examination, the examiner reviewed the medical evidence and concluded that the Veteran's headaches were actually not prostrating by medical definition.  The examiner completed physical examination consistent with the September 2012 findings, noting that the Veteran had missed work due to headaches two weeks previously.  

On October 2015 VA examination, the Veteran reported headaches on physical activity when he would throw up.  His headaches affected his visual field.  He would miss work about four times per month due to headaches.  He received Botox injections for headache relief.  His headaches resulted in characteristic prostrating attacks about once per month, however, they were assessed to not result in severe economic adaptability.  

Recent VA treatment records reflect that the Veteran reported that his "headaches have been much better since starting the botox injections."  See April 2016 VA treatment record.  A March 2015 VA treatment note indicated that he had started on botox the previous year and that his headache frequency was "now 2 a month."

In this case, prior to September 24, 2011, an increased 30 percent rating is warranted, as the evidence as a whole demonstrates that throughout the appeal period, the Veteran has suffered from headaches, at least once per month, that result in his inability to continue to work due to such symptoms as pain, sensitivity to light and sound, and vomiting.  In this case, the Board finds these symptoms to be similar to, or analogous to, the symptoms contemplated by "prostrating headaches," and thus, the criteria for a 30 percent rating are met.

However, at no time during the appeal period has a 50 percent rating been warranted.  It has been consistently found that the Veteran's headaches do not result in severe economic adaptability.  While the Veteran has reported some interference with his employment due to his headaches, such as having to take breaks and finding someone to fill in for him temporarily, or having to take a few days of leave, such does not equate to severe economic inadaptability.  He has remained employed despite his headaches and, once medicated, has stated that he can work through the headaches.  Accordingly, the criteria for the next higher rating have not been met.

Extraschedular Consideration

First, the Board notes that the Veteran is currently employed full-time, thus, consideration of a TDIU is not a claim raised by the record.

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1) . The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disabilities.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected shoulder disabilities, carpal tunnel syndrome of the right wrist, and headaches with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's disabilities as they are contemplated by the applicable rating criteria.  There are higher ratings available under the diagnostic codes but those symptoms have not been shown.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule, to include the notations and findings of functional loss by the respective VA examiners.  With regard to the Veteran's headaches, he has been compensated for symptoms akin to prostrating headaches.  More severe symptoms, such as severe economic inadaptability have not been shown.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 10 percent for a right shoulder disability is denied.

A rating in excess of 10 percent for a left shoulder disability is denied.

A rating in excess of 10 percent for carpal tunnel syndrome of the right wrist is denied.

Prior to September 24, 2011, an increased 30 percent rating for headaches is granted.

Since September 24, 2011, a rating in excess of 30 percent rating for headaches is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


